Citation Nr: 0020591	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  97-22 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease of the left knee, currently evaluated as 10 percent, 
to include the issue of entitlement to an extraschedular 
rating under 38 C.F.R. § 3.321 (1999).

2.  Entitlement to an increased rating for degenerative joint 
disease of the right knee, currently evaluated as 10 percent, 
to include the issue of entitlement to an extraschedular 
rating under 38 C.F.R. § 3.321 (1999).

3.  Entitlement to an increased (compensable) rating for 
residuals of right great toe fracture prior to June 8, 1998. 

4.  Entitlement to an increased rating for residuals of a 
right great toe fracture, currently evaluated at 10 percent, 
from June 8, 1998.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from March 1972 to March 1974.

By rating decision in July 1974, service connection was 
granted for bilateral chondromalacia and residuals of a 
fracture of the right big toe.  In October 1996, the veteran 
filed a claim for an increased rating for disability of both 
knees.  This appeal arises from the February 1997 rating 
decision from the Columbia, South Carolina Regional Office 
(RO) that denied the veteran's claim for a compensable rating 
for impairment of the left knee, chondromalacia, and 
impairment of the right knee, chondromalacia.  A Notice of 
Disagreement was filed in February 1997 and a Statement of 
the Case was issued in June 1997.  A substantive appeal was 
filed in June 1997 with a request for a hearing at the RO 
before a local hearing officer.

This appeal additionally arises from the June 1997 rating 
decision from the Columbia, South Carolina RO that denied the 
veteran's claim for a compensable rating for residuals of a 
right big toe fracture.  A Notice of Disagreement was filed 
in June 1997 and a Statement of the Case was issued in July 
1997.  A substantive appeal was filed in August 1997 with a 
request for a hearing at the RO before a Member of the Board.  
In writing in April 1998, the veteran withdrew his request 
for a hearing at the RO before a Member of the Board and 
requested a hearing at the RO before a local hearing officer.

In October 1998, the abovementioned RO hearing was held.

By a rating decision of February 1997, the RO increased the 
evaluation of the veteran's service connected impairment of 
the left knee, chondromalacia, from 0 percent to 10 percent; 
and increased the evaluation of the service connected 
impairment of the right knee, chondromalacia, from 0 percent 
to 10 percent.  These evaluations were made effective from 
June 24, 1996.  The veteran continued his appeal of these 
ratings.  

By rating action in July 1998, the RO increased the 
evaluation of the veteran's service connected residuals of a 
right big toe fracture from 0 percent to 10 percent effective 
from June 8, 1998.

This case was remanded in June 1999 for further development.  
The case was thereafter returned to the Board.

The issues of entitlement to an increased rating for 
degenerative joint disease of the left knee, to include the 
issue of entitlement to an extraschedular rating under 38 
C.F.R. § 3.321 (1999) and entitlement to an increased rating 
for degenerative joint disease of the right knee, to include 
the issue of entitlement to an extraschedular rating under 38 
C.F.R. § 3.321 (1999), are the subjects of the Remand 
decision below.


FINDINGS OF FACT

1.  The veteran's claim for an increased rating is plausible, 
and all relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  For the period prior to June 8, 1998, the manifestations 
of the veteran's residuals of a fracture of the right great 
toe is demonstrative of a moderate disability; a moderately 
severe disability has not been shown.

3.  For the period from June 8, 1998, the manifestations of 
the veteran's residuals of a fracture of the right great toe 
is demonstrative of a moderate disability; a moderately 
severe disability has not been shown.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating of 10 percent 
and no greater prior to June 8, 1998 for residuals of a 
fracture of the right great toe have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code 5284 
(1999).

2.  The criteria for the assignment of a rating in excess of 
10 percent for residuals of a fracture of the right great toe 
for the period from June 8, 1998 have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code 5284 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service Medical Records reflect in part that in September 
1973, the veteran suffered a laceration to the left toe that 
was closed with sutures. 

On a VA examination in April 1974, the veteran reported 
aching of the big toes of both feet.  He reported that he 
struck the right big toe against an object in 1973.  On 
examination of the feet, there was slight bilateral hallux 
valgus.  Discomfort was noted upon passive manipulation of 
the distal interphalangeal joint of the right and left big 
toes.  On x-rays of the feet, there was a small un-united 
sprain fracture of the medial aspect of the distal end of the 
proximal phalanx of the right big toe.  No definite hallux 
valgus was seen.  The diagnoses included un-united sprained 
type fracture of the right big toe.  

By rating action of July 1974, service connection for 
disabilities to include residuals of a fracture of the right 
big toe was granted.

In April 1997, the veteran filed a claim for an increased 
rating for the right big toe.

On a VA examination in May 1997, the veteran reported that he 
injured his right great toe in 1973 when he stubbed it on a 
stump.  He had immediate pain and was diagnosed with a 
fracture of the toe at that time.  He was treated with a big 
shoe but no surgery.  It had healed uneventfully, and he 
continued to have pain only occasionally in the toe.  He wore 
steel toed shoes at work and protected his toe with a pad 
inside the shoe.  On examination, there was a palpable 
deformity at the interphalangeal joint of the great toe on 
the medial surface.  The interphalangeal joint did have about 
30 degrees total range of motion, with from 0 to 30 degrees 
of flexion.  He could actively flex and extend without pain.  
The bump was slightly tender to deep palpation.  There were 
no skin changes associated with this.  He had a slight hallux 
valgus deformity of the foot as well.  There were no other 
hard or soft corns or callosities noted on the foot.  The 
veteran ambulated without a limp with a normal foot 
progression angle.  The x-ray showed a moderate degree of 
hallux valgus deformity at the great toe.  A 2 mm 
calcification was present in the soft tissues at the region 
of the inferior aspect of the Achilles tendon.  The 
impression included status post right great toe fracture at 
the interphalangeal joint, now well healed with probable 
post-traumatic arthritis at the joint, but no functional 
limitations.  

By rating action of June 1997, the evaluation of residuals of 
a right big toe fracture, which was currently 0 percent, was 
continued.  The current appeal to the Board arises from this 
action.

A report from Alfred L. Glover, D.P.M. from June 1998, 
indicates that the veteran sustained a fracture of the right 
hallux or big toe in service.  The x-ray evidence currently 
showed that there was a large fracture fragment or exostosis 
at the interphalangeal joint of the right hallux.  The 
veteran had severe symptomatology from a hallux ductal 
deformity and exostosis of the interphalangeal joint of the 
right foot.  The veteran had a pes valgo plantus foot type 
with excessive pronation on ambulation.  The range of motion 
in the sub-talor joints was slightly decreased but within 
normal limits.  The mid-tarsal joint range of motion was 
within normal limits.  The first metatarsal phalangeal joint 
range of motion was slightly decreased but there was no 
crepitus with range of motion.  Attempted range of motion at 
the interphalangeal joint of the right hallux was totally 
decreased.  The veteran's vasculature of the dorsal pedis 
posterior tibial arteries was within normal limits.  
Capillary refill time was less than three seconds in all 
digits.  No pallor with elevation or rubor dependency was 
noted.  A neurological examination showed that sharp and dull 
light touch, proprioception, and vibratory sensations were 
all intact with increased hypersensitivity over the right 
hallux.  Dermatologically, the veteran's skin texture and 
turgor were within normal limits.  The orthopedic examination 
showed that the veteran had severe arthritic changes at the 
interphalangeal joint with osseous fragments from previous 
fracture of the right hallux.  It was felt that the veteran 
had a legitimate injury that had become debilitative, 
requiring a surgical correction.  

By rating action of July 1998, the evaluation of the 
veteran's service connected residual of a big toe fracture 
was increased to 10 percent, effective from June 8, 1998.

In July 1999, the RO sent the veteran a letter requesting 
assistance in obtaining treatment records regarding residuals 
of a fracture of the right great toe, including from Dr. 
Glover.

On a VA examination in October 1999, the veteran reported 
that he injured his right foot in the service.  He was 
treated with a cast at that time and he continued to have 
pain in his foot.  He felt that the right foot was wider than 
the left since that injury.  On examination of the feet, 
there was no clinical evidence that one foot was wider than 
the other.  There was no tenderness over the Lisfranc joint 
or tenderness with metatarsal compression.  He did have 
bunion deformities bilaterally with no redness present over 
the bunions.  He wore sandals in order to relieve the 
pressure over the bunions bilaterally.  The feet were 
neurovascularly intact with mild diminished sensation on 
bilateral feet consistent with a stocking-glove distribution.  
There was no evidence of deformity of the toe other than 
hallux valgus bilaterally.  The veteran did not have pain on 
palpation of the great toe.  No flare-ups were described.  
There was no evidence of weakened movement or incoordination.  
The toe had no evidence of abnormality and therefore there 
was no similarity in appearance or examination to amputation 
of a toe.  There was a mild deformity of the interphalangeal 
joint of the great toe, but range of motion was preserved 
from 0 to 30 degrees of flexion which was painless both 
actively and passively.  There was no tenderness to palpation 
of the great toe and there were no associated skin changes.  
There was mild overlap of the second toe over the first in a 
nonweightbearing position which resolved with weightbearing.  
An x-ray showed mild hallux valgus deformity with minimal 
first metatarsal phalangeal degenerative change.  There was 
an enthesis at the Achilles' insertion.  There was lucency at 
its proximal base indicating that is was likely avulsed.  
There was no erosive change or acute fracture injury.  
Bipartite tibial sesamoid was demonstrated.  There was a 
triangular sesamoid or ossicle projecting off the tibial base 
of the right distal phalanx.

On a VA neurological examination in October 1999, the veteran 
had a bunion of the right great toe.  He had a deformity of 
the toe because of the bunion on the metacarpophalangeal 
joint.  He complained of pain.  He used a cane in the right 
hand because of pain and also complained of knee pain.  The 
neurological examination demonstrated no abnormality of 
mental status, cranial nerves, or motor system.  Sensory 
examination demonstrated some diminished perception of 
sharpness of pain distally in the toes of the right foot.  
Vibratory sense was intact.  Proprioception was intact.  
There was normal sensory perception of the interdigital 
nerves to pinprick in both feet.  Tendon reflexes were 
symmetrical and none were pathologic.  The impression 
included that the veteran had no evidence of a peripheral 
neuropathy either by history or on clinical examination.  

By rating action of November 1999, service connection for 
hallux vagus of the right foot as secondary to the service 
connection disability of fracture of the right great toe was 
granted.

II.  Analysis

Initially, the Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The Court has held that, when a 
veteran claims a service connected disability has increased 
in severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

In Wood v. Derwinski, 1 Vet. App. 190 (1991) the Court 
indicated that in order to trigger the duty to assist, a 
veteran must do more than passively wait.  Thus, the Court 
indicated that the duty to assist is not always a one-way 
street and veterans must cooperate with VA's efforts to 
provide adequate medical examinations.  See also Olson v. 
Principi, 3 Vet. App. 480 (1992).  The Board finds that all 
reasonable efforts have been expended by VA to assist the 
veteran in evaluating the current disability of the service 
connected residuals of a fracture of the right great toe by 
obtaining all treatment records.  A letter was sent to the 
veteran requesting assistance in obtaining treatment records 
regarding the right great toe and no response was received.  
Notwithstanding the veteran's failure to respond, the Board 
will proceed to the merits of the claim and, as will be 
demonstrated below, the evidence currently of record is 
adequate to evaluate the veteran's claim.  Therefore the 
Board is satisfied that all relevant available evidence has 
been properly developed and that no further assistance is 
required to comply with the duty to assist under 38 U.S.C.A. 
§ 5107(a).  

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

38 C.F.R. § 4.40 requires consideration of functional 
disability due to pain and weakness.  Under 38 C.F.R. § 4.45, 
as regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  In rating disability of the joints, 
consideration is to be given to pain on movement, swelling, 
deformity, or atrophy of disuse.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Additionally, it is the intent of the 
rating schedule to recognize actually painful joints due to 
healed injury as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The veteran's service connected residuals of a fracture of 
the right great toe is rated under Diagnostic Code (DC) 5284 
of VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Diagnostic Code 5284 relates to foot injuries and provides:

Severe.......30
Moderately Severe........20
Moderate............10
NOTE:  With actual loss of use of the 
foot, rate 40 percent.  

38 C.F.R. Part 4 (1999).

Other Diagnostic Codes of note in rating the veteran include 
the following:

Degenerative arthritis is rated under Diagnostic Code 5003:

5003 Arthritis, degenerative 
(hypertrophic or osteoarthritis):
Degenerative arthritis established by X-
ray findings will be rated on the basis 
of limitation of motion under the 
appropriate diagnostic codes for the 
specific joint or joints involved (DC 
5200 etc).  When however, the limitation 
of motion of the specific joint or joints 
involved is noncompensable under the 
appropriate diagnostic codes, a rating of 
10 pct is for application for each such 
major joint or group of minor joints 
affected by limitation of motion, to be 
combined, not added under diagnostic code 
5003.  Limitation of motion must be 
objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the 
absence of limitation of motion, rate as 
below:
With X-ray evidence of involvement of 2 
or more major joints or 2 or more minor 
joint groups, with occasional 
incapacitating 
exacerbations..............20
With X-ray evidence of involvement of 2 
or more major joints or 2 or more minor 
joint groups...............10
NOTE (1):  The 20 pct and 10 pct ratings 
based on X-ray findings, above, will not 
be combined with ratings based on 
limitation of motion.
NOTE (2):  The 20 pct and 10 pct ratings 
based on X-ray findings, above, will not 
be utilized in rating conditions listed 
under diagnostic codes 5013 to 5024, 
inclusive.

38 C.F.R. Part 4.

Amputation of the great toe with removal of the metatarsal 
head warrants a 30 percent evaluation and amputation of the 
great toe without metatarsal involvement warrants a 10 
percent evaluation.  38 C.F.R. §  4.71a, Diagnostic Code 5171 
(1999).

A.  Prior to June 8, 1998

The record supports a rating of 10 percent for the period 
prior to June 8, 1998, as there was evidence of pain on deep 
palpation and palpable deformity of the great toe.  This 
evidence is equivalent to moderate disability as a residual 
of a fracture of the right great toe.  However, there is no 
evidence of a moderately severe disability as the veteran 
reports only occasional pain, he could ambulate without a 
limp with a normal foot progression, and the impression 
included that there were no functional limitations.  The 
provisions of DeLuca v. Brown, 8 Vet. App. 202 (1995), have 
been considered, but in the absence of functional loss, a 
higher rating is not in order.


B.  From June 8, 1998

The record does not support the veteran's claim for a rating 
in excess of 10 percent disabling for the period from June 8, 
1998, as there is no evidence of more than moderate 
disability as a residual of a fracture of the right great 
toe.  At the VA examinations in October 1999, the range of 
motion of the right great toe was from 0 to 30 degrees 
without pain and no flare ups were described.  There was mild 
deformity of the great toe at the interphalangeal joint.  
Degenerative arthritis was found.  There is no showing of 
disability equivalent to amputation of the right great toe.  
While it was indicated in the June 1998 report of Dr. Glover 
that attempted range of motion of the interphalangeal joint 
of the right hallux was decreased, there are no further 
records from Dr. Glover to indicate the extent of any 
disability.  Moreover, as it was indicated at the October 
1999 VA examination, there was no evidence of weakened 
movement or incoordination on the examination, nor was there 
evidence of pain on palpation of the great toe or pain on 
motion.  The examiner noted that no flare-ups were described.  
Thus, consideration has been given to DeLuca v. Brown, 8 Vet. 
App. 202 (1995), but a higher evaluation based on functional 
loss is not warranted.


ORDER

Entitlement to a 10 percent rating for residuals of a 
fracture of the right great toe prior to June 8, 1998, is 
granted, subject to the law and regulations pertaining to the 
payment of monetary benefits.

Entitlement to a rating in excess of 10 percent for residuals 
of a fracture of the right great toe for the period from June 
8, 1998 is denied.




REMAND

The veteran contends that the RO erred by failing to grant 
the benefits sought on appeal.  He has thus stated a well-
grounded claim for an increased rating.  A claim for an 
increased evaluation is well grounded if the claimant asserts 
that a condition for which service connection has been 
granted has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).

The Court has held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268 (1998).  The Court has indicated, 
moreover, that if the Board proceeds with final disposition 
of an appeal, and the remand orders have not been complied 
with, the Board itself errs in failing to ensure compliance.  
Id.  

In the June 1999 Remand, the Board requested that an 
examination that addressed the requirements of DeLuca v. 
Brown, 8 Vet. App. 202 (1995) be provided as to the service 
connection degenerative joint disease of the left knee and 
service connected degenerative joint disease of the right 
knee.  In this regard, the undersigned notes that the last VA 
examination in October 1999 did not fully address the 
requirements of DeLuca.  In that case, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that in evaluating a 
service connected disability involving a joint, functional 
loss due to pain under 38 C.F.R. § 4.40 and functional loss 
due to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. § 4.45 must be 
considered.  The Court also held that the functional loss, if 
feasible, should be determined by reference to additional 
range of motion loss.  It was explained that the diagnostic 
codes pertaining to range of motion do not subsume 38 C.F.R. 
§ 4.40 and § 4.45 and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 did not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including during flare ups.  The examiner 
indicated that the veteran would have flare ups after periods 
of activity.  Therefore, the veteran should be afforded an 
orthopedic examination to address the DeLuca requirements.  

Moreover, the x-rays of the veteran's knees show degenerative 
joint disease.  Therefore, the RO must consider the 
principles of rating enunciated in VAOPGCPREC 23-97 (July 1, 
1997) (under certain circumstances, separate ratings may be 
assigned for separate manifestations of a knee disability) 
and VAOPGCPREC 9-98 (August 14, 1998), if any instability of 
a knee is objectively demonstrated.

The veteran has received treatment from Carolina Orthopaedic 
Surgery Associates, Alfred L. Glover, D.P.M., Wilma Resto, 
M.D., Lisa Rode, M.D., and at the Columbia, South Carolina VA 
Medical Center.  VA has a duty to assist the veteran in the 
development of facts pertaining to this claim.  38 U.S.C.A. 
§ 5107(a).  The Court has held that the duty to assist the 
claimant in obtaining and developing available facts and 
evidence to support his claim includes obtaining all relevant 
medical records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
All current treatment records for degenerative joint disease 
of the left knee, and degenerative joint disease of the right 
knee, including those from the abovementioned providers, 
should be obtained. 

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(1999).  "The governing norm in these exceptional cases is: 
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(1999).

The veteran claimed in a statement in support of his claim 
received in July 1998 and at the October 1998 RO hearing that 
his degenerative joint disease of the left knee, and 
degenerative joint disease of the right knee, has caused him 
difficulties with his employment.  The RO has not adjudicated 
the issue of entitlement to an extraschedular evaluation 
pursuant to 38 C.F.R. § 3.321(b)(1).  Although the Board has 
no authority to grant an extraschedular rating in the first 
instance, it may consider whether the RO's determination with 
respect to that issue was proper.  See VAOPGCPREC 6-96; Floyd 
v. Brown, 9 Vet. App. 88, 95 (1996) (The Board may consider 
whether referral to "appropriate first-line officials" for 
extra-schedular rating is required); see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996) (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1)).

The veteran's attention is directed to the following 
regulations.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.
    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (1999).

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who treated the 
veteran for the degenerative joint 
disease of the left knee and degenerative 
joint disease of the right knee in recent 
years.  Thereafter, the RO should obtain 
legible copies of all records that have 
not already been obtained, including from 
Carolina Orthopaedic Surgery Associates, 
Alfred L. Glover, D.P.M., Wilma Resto, 
M.D., Lisa Rode, M.D., and the Columbia, 
South Carolina VAMC.

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the current severity of the 
service connected right and left knee 
disabilities at issue.  The veteran 
should be notified of the potential 
consequences should he fail to report for 
a scheduled examination.  The claims 
folder must be made available to the 
examiner for review prior to the 
examination.  All necessary diagnostic 
testing should be done to determine the 
full extent of all disability present.  
All disability should be evaluated in 
relation to its history with emphasis on 
the limitation of activity and functional 
loss due to pain imposed by the 
disability at issue in light of the whole 
recorded history.  

The examiner should be asked to describe 
each knee and state whether there are any 
findings of subluxation, instability, 
locking, swelling, or loss of range of 
motion.  Any instability should be 
described as mild, moderate or severe.  
The examiner should indicate whether 
there is any ankylosis of the knee; and, 
if so, the position in degrees should be 
given.  If there is limitation of motion, 
the ranges of motion should be given in 
degrees, together with the normal ranges 
of motion.  For VA purposes, normal 
flexion is to 140 degrees and normal 
extension is to 0 degrees.  The examiner 
should be asked to determine whether each 
knee exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss or ankylosis (which should 
be described in degrees) due to any 
weakened movement, excess fatigability, 
or incoordination for each knee.  
Finally, the examiner should be asked to 
express an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when each knee is 
used repeatedly over a period of time.  
This determination should be portrayed in 
terms of the degree of additional range 
of motion loss or ankylosis (express in 
degrees) due to pain on use or during 
flare-ups for each knee.  If it is not 
feasible to make such a determination, it 
should be so indicated on the record.  
The factors upon which any medical 
opinion is based should be set forth for 
the record.  

3.  The RO should inform the veteran of 
the elements of a claim for an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) and permit him the full 
opportunity to supplement the record as 
desired.  See Spurgeon v. Brown, 10 Vet. 
App. 194, 197-98 (1997).  This may 
include evidence of the need for frequent 
periods of hospitalization or evidence 
from an employer showing time lost from 
work due to the disability of each knee.

4.  Thereafter, the RO should consider 
whether the criteria for submission for 
assignment of an extraschedular 
evaluation for service connected 
degenerative joint disease of the left 
knee and degenerative joint disease of 
the right knee pursuant to 38 C.F.R. § 
3.321(b)(1) are met.  If such criteria 
are met, then the matter should be 
referred to the Undersecretary for 
Benefits or the Director of the 
Compensation and Pension Service for 
appropriate action. 

5.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  Consideration should 
be given to 38 C.F.R. §§ 4.40 and 4.45 
and the provisions of DeLuca, and 
VAOPGCPREC 23-97.  If any action taken 
remains adverse to the veteran, he and 
his representative should be furnished a 
Supplemental Statement of the Case.  This 
should additionally include consideration 
and discussion of 38 C.F.R. § 3.655 if 
the veteran fails to appear for the 
scheduled examination.  If the veteran 
fails to appear for a scheduled 
examination, the RO should include 
verification in the claims file as to the 
date the examination was scheduled and 
the address to which notification was 
sent.  The veteran and his representative 
should then be afforded an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

